CAROTHERS DIS WIE
Fiat pixie rere LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 1 of 15

Todd R. Wulffson, State Bar No. 150377
twulffson@cdflaborlaw.com

Ashley A. Halberda, State Bar No. 272762
ahalberda@cdflaborlaw.com

Serafin Tagarao, State Bar No. 289885
stagarao(@cdflaborlaw.com
CAROTHERS DISANTE & FREUDENBERGER LLP
18300 Von Karman Avenue, Suite 800
Irvine, CA 92612

Telephone: (949) 622-1661

Facsimile: (949) 622-1669

Attorneys for Defendant
LUMENIS, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELE LANHAM, Case No. 1:19-cv-00024-AKH

Plaintiff, DEFENDANT LUMENIS, INC.’S NOTICE
OF MOTION AND MOTION FOR
JUDGMENT ON THE PLEADINGS
PURSUANT TO FRCP 12(c);
MEMORANDUM OF POINTS AND
AUTHORITIES AND EXHIBITS IN
SUPPORT THEREOF

Vv.

LUMENIS, INC.,

Defendants.

[Filed Concurrently with Request for Judicial
Notice and [Proposed] Order]

me ae Ne Ne Ne ee See Sine See” Seer See” See Sere”

 

 

DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

14847771

 
Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 2 of 15

 

 

 

 

TABLE OF CONTENTS
Page
MEMORANDUM OF POINTS AND AUTHORITIES... cece cecsesseesscteseeneseeersarenseneeseveaeenaveaaes 6
I INTRODUCTION ............ ssssasusmsnanccnsamoneasaemannecteonaesy eesaaiiuecenrmeenanerneniamnrenmmemenee: 6
Il. PROCEDURAL POSTURE AND RELEVANT FACTUAL
ALLEGATION G .... nseevnronssarensneneanenstnntieseitdinsigs on s05 pois sale wi URGHS «auisamn Luialaueaeheb bd eusinunvnabiertoserauet 7
A. Procedural History.............:ccsessseneeessersensresnenseessesnesensenensarsnegessersessenasacenrasaneasaeacensoneentedns 7
B. Plaintiff Begins Working as an Independent Contractor for Lumenis
Starting in 201 1. ssccsissswssssncssvsssassscnsnwesussanseansanssan sacsisnsnenessercasconscnasenciaanenneavanertenatsemeenreneones 8
C. Plaintiff Alleges Two Incidents of Alleged Sexual Harassment That
Occurred Outside of New York After April 12, 2018.0... cece ce eters cseeseeuenabeneees 9
III. ARGUMENT AND AUTHORITIES kivcesssssansaxsxasunncnonesnsncenuenssecsennstaccnisoneenennesxesenmnrexesenepeenes 10
A. Standard Under Rule 12(c) .... ssssisssassiisenecauannacsrcinreccncsncnscianaeaenesuane sasiunenrnnerRaennes 10
B. Plaintiff Cannot Assert Standing Under New York State Human
Rights Law Prior to April 12, 2018 Because She was Never an
Employee of Lumenis...................sssnonsessssusasaovannvsnsnansbvonseavenseonsiannsanonesnexeatusensenaneerarnenenns 1]
C. Plaintiff's Sexual Harassment and Retaliation Claims Should Be
Dismissed Because the Alleged Conduct Did not Occur in New York
on or After April 12, 2018 o..ccccesccsseeseneeeersseeseeeessaseesenevensesnanserneetesesgeagpteeeeseeeesteeeer es 12
D. Plaintiff Cannot Assert a Sexual Harassment Claim Under the
NYSHRL on or After April 12, 2018 Because the Alleged Conduct
WAS NOt Severe OF PELVASIVE .......cccsscccssencecssseetsesssenersssevssssccesessessssefaceasapeseesansensbedddesbaeess 13
TV. CONCLUSION Luu .cccecccccccseccccsccsseseeeseeeeeseeeessecsecnsesnesecesseaeseessecsesssssssesaunecsassageesiaeasententens 15
Sean : eee VIOTION FOR JUDGMENT ON THE
FR pn Stu weal LIP PLEADINGS PURSUANT TO FRCP 12(c)
14847771

 
CAROTIDRS DIS ANT &
Fa ppsniited k LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 3 of 15

TABLE OF AUTHORITIES

Page(s)
Federal Cases
Andersen v. Rochester City Sch. Dist., 481 F. App’x 628, 630 (2d Cir. 2012) .cccsecseceseneneeeeereeees 14
Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) .......cccsaseevsananiainimanin wanna rarnasevenTame car. 10
ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007) ...cccccceseeserstesereenentenees 10
Chavis v. Wal-Mart Stores, Inc, 265 F. Supp. 3d 391, 401 ooo. ceeceecsseeseenscesseresecessesaeeneesensenene 15
Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.2000) 0.0... cccsseeessesesesseseeseeesssesseeeseaeensers 13
DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 348.000... css ss sadstuuundivanniibandraaunraaianeei.. 11
Douglass v. Rochester City Sch. Dist., 522 F. App’x 5, 7-8 (2d Cir. 2013)...ccsescsssesenreenerereeenes 14
Griffin v. Sirva, Inc., 29 N.Y.3d 174, 186 (2017)....cccccsececeeseeseesensentesetsenseseteensensteeseteneenerrenneneess 11
Hardwick v. Auriemma, 116 A.D. 3d 465 (2014)... ee eeccecssereseeeeeneesesesesssateenseseessseennaeeeveneeees 12
Harris v. Forklift Sys., Inc., 510 U.S, at 21, 114 S.Ct. 367 occ ccceceeeneereteeeesteeteeteneteesneneees 13
Harris v. Mills, 572 F.3d 66, 72 (2d Cir.2009).....cseeceeseceseeessseeesessseeessesscseseaassaeeeserensenesseseneasens 10
Hoffman v. Parade Publications, 15 N.Y .3d 285, 291 (2010). ..ccecccsceseeterseneesenenentenenetensenaseenens 1]
Holtz v. Rockefeller & Co., 258 F.3d 62, 75 (2d Cir.2001)....cccccccecceeeeeeeseseecerasseessesetsenetesasaeens 13
Johnson v. Rowley, 569 F.3d 40, 43-44 (2d Cir. 2009) oo. .c cc cccceeeeeeeeseerereeessseesseneensesseseeeeeeneees 10
Kassel v. City of Middletown, 272 F. Supp. 3d 516, 542 (2017)....cccccesssseeseereneneeeeeennnesnesinesees 15
Meritor Sav. Bank, FSB v. Vinson, 477 U.S. at 65, 67, 106 S.Ct. 2399 ooo eeceeeceeeeteteesnnneseenes 13
Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. at 81, 118 S.Ct. 998 wee ceecerrenenseereneeseeees 13
Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)... ccecceceeeceeneeeeeeeeeeeneeeeenseetsnnneseeneaes 10
Robles v. Cox & Co., 841 F.Supp.2d 615, 623 [E.D.N.Y.2012] ooo. ce ecteeeecteaeeteesseeeseneenees 12
Scott v. Massachusetts Mut. Life Ins. Co. 86 N.Y. 2d 429, 433-34 (1995) ooeccccceeeneeeecsteenseneee 1]
Shah v. Wilco Sys., Inc., 27 A.D.3d 169, 175, 806 N.Y.S.2d 553, 558 (2005) .....ceecereetreereneenes 12
Sorrentino v. Citicorp, 302 A.D.2d 240, 755 N.Y.S.2d 78 [Ist Dept.2003.......ccceceseeeeee etter 12
Torres v. Pisano, 116 F.3d 625, 629, n. 1 (2d Cir.1997) oe eee eee e cess esses cebeseasentseasieesensananines 13
Wahlstrom v. Metro-North Commuter R.R. Co., 89 F.Supp.2d 506, 527-528
[S.D.N.¥.2000].......eecsccsssesceccscoesrssessssssserensesssesanessserscassnseesssessenassaesanansenesenees iSUsSigGeS ESRC Sac 12

 

DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

2

14847771

 
CaRorn RS DIS ANH &
FREUDINDIRGER LLP

Page(s)
Statutes
Administrative Code of the City of N.Y. §§ 2-201, 8-101) oo. ecient teeessseteceeneasense 12
Exec, Law §§ 291, 296-301... csscssssssenersesssrsssssccesonsnsneseotaussiiaiesi abou siisbnniailsiileuevepiaullsueiveribaete 1]
Executive Law § 296[1] [a],[e].........:cssescsecceererecsssenerssesnsseesesesseeseeeaseasennseareraeeeesennesarrearseaseessntens 12
New York. Exec. Law § 290(2)...c.ccccccscccscseseneeteeeeeeeeseeeeneeeesaveneepnseseseeesseeeesseseneegeeeesesueeeasseseaees 11
4 DEFENDANT'S NOTICE OF MOTION AND

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 4 of 15

TABLE OF AUTHORITIES (cont.)

 

MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

 

1484777. 1
CAROTT RS DiS WIE
FRU ENEERGER LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 5 of 15

TO PLAINTIFF MICHELE LANHAM AND HER ATTORNEY OF RECORD:
PLEASE TAKE NOTICE THAT as soon as the matter may be heard in Courtroom 14D

before the Honorable Alvin K. Hellerstein, located at 500 Pearl Street, New York, New York
10007, Defendant Lumenis, Inc. (“Lumenis”) will, and hereby does, move this Court through this
motion for judgment on the pleadings for an order pursuant to Federal Rule of Civil Procedure
12(c) dismissing the Verified Complaint of Plaintiff Michele Lanham in its entirety.

Good cause exists to grant this motion in favor of Lumenis because Plaintiff does not have
standing under either the New York State Human Rights Law or the New York City Human Rights
Law as she was never an employee of Lumenis, Lumenis is not a New York employer, and the
alleged acts against Plaintiff took place outside of New York.

This motion is based on this Notice of Motion, the Memorandum of Points and
Authorities, Request for Judicial Notice and Exhibits attached hereto, the papers and pleadings on
file herein, and on such other evidence and argument as may be presented to the Court prior to or at

the hearing on this motion.

Dated: June 20, 2019 CAROTHERS DISANTE & FREUDENBERGER LLP
Todd R. Wulffson
Ashley A. Halberda
Serafin Tagarao

By: Sova (oa lagayao
Y,
Serafin Tagarao
Attorneys for Defendant
LUMENIS, INC.

 

5 ~ DEFENDANT’S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.1

 
C ROTI RS DiS Wil &
Frit pesmi R LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 6 of 15

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Plaintiff Michelle Lanham (“Plaintiff”) faces significant procedural hurdles that prevent her
from pursuing her sexual harassment claims against Lumenis in this matter. The unsupported
nature of Plaintiff's claims against Defendant are exemplified by the fact that Plaintiff's Verified
First Amended Complaint asserts two competing theories of liability - that Lumenis is liable for her
claims under the New York State Human Rights Law (NYSHRL) and the New York City Human
Rights Law (NYCHRL) on the basis that Plaintiff was both an employee and an independent
contractor of Lumenis. (Request for Judicial Notice in Support of Defendant’s Motion for
Judgment on the Pleadings (“RJN”), J 1, Exh. A (hereinafter “Complaint”)). Plaintiff legally
cannot be both. As Plaintiff has represented throughout the pendency of this case Plaintiff
contends that she was an employee of Lumenis.

However, Plaintiff was never an employee of Lumenis. The evidence unequivocally
confirms that Plaintiff, through her Florida registered recruiting firm, Ann Grogan
Manhattan/National Recruitment Network, LLC, has always been, and still remains, in a business
vendor relationship, which at most, renders her a potential independent contractor for Lumenis. A
cursory review of Plaintiffs social media and corporate filings confirms that she is an independent
business vendor. On LinkedIn, Plaintiff touts herself as a “NATIONAL” Medical and
Pharmaceutical Sales and Management Recruiter ...One of the top 1% most viewed @LinkedIn.”
Since January 2010, she has worked as the President/Owner of Ann Grogan Manhattan/National
Recruitment Network, LLC, a recruiting firm that contracted with Lumenis to provide it with
recruiting services. (RJN, § 2, Exh. B).

Plaintiff's Fee Schedule and Guarantee with Lumenis further confirms their independent

contractor relationship. In this Guarantee, Plaintiff and her recruiting firm charge Lumenis a flat

 

6 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.1

 
CAROLS DiS WHE
Free piesa rork LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 7 of 15

fee of $10,000 for Sales Representatives and negotiated fees for Sales Management positions.
Notably, the Fee Schedule fails to mention any sort of exclusivity for Lumenis. (RJN, § 3, Exh. C).
This is not the compensation structure indicative of an employment relationship.

Plaintiffs independent contractor status prevents her from filing suit under the NYSHRL
and the NYCHRL because (1) protections for non-employees under these statutes only became
effective April 12, 2018, and (2) even assuming these statutory protections extended to Plaintiff as
an independent contractor after Apri! 12, 2018, any conduct that allegedly occurred after April 12,
2018 took place outside of New York. Given these critical flaws, Defendant respectfully requests
that the Court dismiss Plaintiff's Verified Complaint with prejudice.

I. PROCEDURAL POSTURE AND RELEVANT FACTUAL ALLEGATIONS’
A. Procedural History

On November 26, 2018, Plaintiff commenced a civil action by filing a Summons with
Notice in the Supreme Court of the State of New York in and for the County of New York entitled
MICHELE LANHAM v. LUMENIS, INC., Index No. 160985/2018.

On November 29, 2018, Plaintiff filed a Verified Amended Complaint. On December 31,
2018, Defendant filed its Answer to the Amended Complaint asserting all applicable affirmative
defenses including the fact that Defendant was not Plaintiff's employer, and Plaintiff lacks standing
to bring this action. On January 2, 2019, Lumenis filed its Notice of Removal removing the action
to this Court. (Doc. No. 1). Plaintiff filed a First Amended Complaint on January 18, 2019. See
generally Complaint. In the operative Complaint, Plaintiff alleges four causes of action for hostile

work environment/sexual harassment and retaliation arising under the New York State Human

 

' Lumenis does not admit the allegations in Plaintiff's Complaint, but sets forth the Complaint
allegations here insofar as they are assumed to have merit for the limited purpose of the court’s
determination of this motion. Johnson v. Rowley, 569 F.3d 40, 43-44 (2d Cir. 2009)

 

7 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777 |

 
CAROTHERS DiS WHE K
FRec presi rere LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 8 of 15

Rights Law and New York City Human Rights Law. (Complaint Jf 4, 166-206). On February 1,
2019, Defendant filed its Verified Amended Answer. (Doc. No. 12). On June 14, 2019, the parties
appeared before the Honorable Alvin K. Hellerstein for an Initial Case Management Conference.
At the Conference, the Court directed Lumenis to file this motion by June 21, 2019.

B. Plaintiff Begins Working as an Independent Contractor for Lumenis Starting in 2011

Starting in 2011, Plaintiff began working as a recruiter for Lumenis. (Complaint ff 1, 21).
Lumenis is “a global leader in the field of minimally-invasive clinical solutions for the Surgical,
Ophthalmology and Aesthetic markets, and is a world-renowned expert in developing and
commercializing innovative energy-based technologies, including Laser, Intense Pulsed Light
(IPL) and Radio-Frequency (RF).” (Complaint § 16). Organized under the laws of the State of
Massachusetts, Lumenis’ principal place of business is nearly three thousand miles away from New
York City in San Jose, California. (Complaint J 14; Doc. No. 1 at 3). Notably, Lumenis has no
offices in New York and only employs a handful of sales persons in New York who work from
their homes. (Complaint 17).

Consistent with her status as an independent contractor, Lumenis did not provide her
documents regarding how to handle sexual harassment in the workplace or where she should
complain if she felt she was the victim of or witness to harassment in the workplace. (Complaint
4 2). Lumenis tasked Plaintiff with locating and submitting candidates to work all sales divisions
for multiple departments with Lumenis, nationwide. (Complaint § 22).

On LinkedIn, Plaintiff touts herself as a “NATIONAL” Medical and Pharmaceutical Sales
and Management Recruiter... One of the top 1% most viewed @LinkedIn. (RIN, § 2, Exh. B).
Under her experience, she lists herself as the President/Owner of her company Ann Grogan
Manhattan/National Recruitment Network, LLC from January 2010 to Present. /d. Her profile

fails to mention Lumenis anywhere. See generally id. The corporate filings for both of Plaintiff's

 

8 DEFENDANT’S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.1

 
CARG TIERS DiS WHE
Frot pe sit kork LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 9 of 15

companies reveal that they have been based out of Florida since at least 2015 or 2016 and even
show a Florida home address for Plaintiff. (RIN, 99 4, 5, 6, Exhs. D, E, and Fy

C, Plaintiff Alleges Two Incidents of Alleged Sexual Harassment That Occurred Outside
of New York After April 12, 2018°

On July 14, 2018, Plaintiff alleges she received text messages from “an employee that she
recruited that she became acquainted with again at the Lumenis National Sales Meeting.”
(Complaint § 79). These text messages allegedly stated, “This is bad but I really want to have sex
with you”; “Attracted to you from day 1”; “‘you’re so hot between us,” a picture of them together at
the Sales Meeting, text messages stating, “Sorry just have always thought that. You’re a cougar”,
“Can’t explain why, I guess ...; “Can I? If your single”; “First time we talked I was like holy shit
and kept it professional, but I’ve always wanted to fuck you. Please keep confidential Michele”;
“I’m sharp but a really horny guy for you,” a picture of his erect penis, and text messages stating,
‘DO NOT SAY ANYTHING. That’s for YOU”; ““You’re so sexy to me Michele”; “Just say yes or
no seriously.” (Complaint §§ 82-88). Plaintiff admittedly “ignored the text messages.”
(Complaint § 89).

Between July 23, 2018 and August 22, 2018, Plaintiff alleges Todd Rosa, another candidate
Plaintiff recruited, about “his needs for “sex and blowjobs, as well as the referring to Plaintiff as his
‘Sunshine.”” (Complaint 9 69, 90). Plaintiff fails to allege any of these conversations occurred in
New York.

As aresult of this alleged conduct, Plaintiff complained to various Lumenis employees, and

 

* While Plaintiff purports to work for “Ann Grogan Manhattan” that entity does not exist. See RJN
4] 7-9, Exhs. G, H, and J. Instead, the only Ann Grogan entities are “Ann Grogan & Associates,
Inc.” and “Ann Grogan of Tampa Bay, Inc.,” both of which are based out of Florida and not New
York.

3 While Plaintiff alleges other conduct on behalf of Lumenis, as will be more fully shown below.
none of that conduct is actionable because New York did not extend liability for conduct towards
independent contractors until April 12, 2018.

 

9 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777. 1

 
CMWOTHERS DIS WIL &
Fret pi sniekGrr LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 10 of 15

as a result, she claims that less openings were assigned to her and she received less work.
(Complaint {J 94-165). Like the comments stated above, Plaintiff fails to allege she complained to
any Lumenis employees in New York or that any decisions regarding her work were made in New
York.

Ill. ARGUMENT AND AUTHORITIES

A. Standard Under Rule 12(c)

In order to survive a Rule 12(c) Motion, the Plaintiff's Complaint must contain sufficient
factual matter, accepted as true to state a claim to relief that is plausible on its face. Johnson v.
Rowley, 569 F.3d 40, 43-44 (2d Cir. 2009) (citing Ashcroft v. Iqbal, 129 $.Ct. 1937, 1949 (2009)).
The Court accepts all factual allegations in the complaint as true and draws all reasonable
inferences in the plaintiff’s favor. Johnson, 569 F.3d 40 43-44 (citing ATSJ Commc’ns, Inc. v.
Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007). Such deference does not apply, on the other
hand, to legal conclusions, and threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements. Harris v. Mills, 572 F.3d 66, 72 (2d Cir.2009). Only a complaint
that states a plausible claim for relief survives a motion to dismiss, and determining whether a
complaint states a plausible claim for relief will ... be a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Jd. “The plausibility
standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a
defendant has acted unlawfully.” /gbal, 129 S. Ct. at 1949. Plausibility thus depends on a host of
considerations: the full factual picture presented by the complaint, the particular cause of action and
its elements, and the existence of alternative explanations so obvious that they render plaintiff's
inferences unreasonable. See id. at 1947-52.

In determining the sufficiency of the Complaint, the Court may rely on the complaint, the

answer, any written documents attached to them, and any matter of which the court can take

 

10 ~ DEFENDANT’S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777. ]

 
Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 11 of 15

judicial notice for the factual background of the case. Roberts v. Babkiewicz, 582 F.3d 418, 419

(2d Cir. 2009).

B. Plaintiff Cannot Assert Standing Under the New York State Human Rights Law Prior
to April 12, 2018 Because She was Never an Employee of Lumenis

The NYSHRL prohibits discrimination in employment based on, inter alia, sex. Exec. Law
§§ 291, 296-301. The NYSHRL governs discrimination only in traditional employer/employee
relationships. Prior to April 12, 2018, the NYSHRL did not apply to independent contractors.*
DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 348 (“the [NYSHRL] does not provide for a cause
of action for independent contractors”); Scott v. Massachusetts Mut. Life Ins. Co. 86 N.Y. 2d 429,
433-34 (1995).

In Scott, the Court of Appeals of New York held that the plaintiff, who was in a similar
relationship with the defendant company as the relationship between Plaintiff and Lumenis, was an
independent contractor and thus, had no standing to assert a claim under the NYSHRL. Scott, 86
N.Y. 2d 429 at 433-34. Such a holding supports the purpose of the NYSHRL — to protect
inhabitants and persons who work in New York and fall within the class of persons who may bring
employment discrimination claims in New York. Exec. Law § 290(2); Hoffman v. Parade
Publications, 15 N.Y .3d 285, 291 (2010). Similar to the plaintiff in Scott, Plaintiff worked at most,
as an independent contractor as well. Both had independent companies, both were paid by
performance rather than a salary, both did not have Federal, State or local taxes withheld from their
pay. and both worked with competitors.

Therefore, as the court found in Scoft, Plaintiff has no standing to assert any claims against

 

+ New York courts look at four factors to determine whether the requisite control is exercised to
establish an employee/employer relationship: (1) the selection and engagement of the servant; (2)
the payment of salary or wages; (3) the power of dismissal; and (4) the power of control of the
servant’s conduct. Griffin v. Sirva, Inc., 29 N.Y.3d 174, 186 (2017).

1] DEFENDANT'S NOTICE OF MOTION AND
Cwoninusbsoow & MOTION FOR JUDGMENT ON THE
Wes Nea PLEADINGS PURSUANT TO FRCP 12(c)

1484777 1

 

 
CROTERS DiS ww &
Fi besar ner LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 12 of 15

Lumenis for conduct that occurred during her independent contractor relationship prior to April 12,
2018.

C. Plaintiff’s Sexual Harassment and Retaliation Claims Should Be Dismissed Because
the Alleged Conduct Did not Occur in New York on or After April 12, 2018

Under both New York State law and the New York City Administrative Code, applicability
of the NYCHRL is limited to acts occurring within the boundaries of New York City. Shah v.
Wilco Sys., Inc., 27 A.D.3d 169, 175, 806 N.Y.S.2d 553, 558 (2005). Both the NYSHRL and
NYCHRL do not apply to acts of discrimination against New York residents committed outside
their respective boundaries by foreign defendants (see e.g. Sorrentino v. Citicorp, 302 A.D.2d 240,
755 N.Y.S.2d 78 (1st Dept.2003); see also Executive Law § 296[1] [a],[e]; Administrative Code of
the City of N.Y. §§ 2-201, 8-101). In analyzing where the discrimination occurred, “courts look to
the location of the impact of the offensive conduct.” Robles v. Cox & Co., 841 F.Supp.2d 615, 623
(E.D.N.Y.2012). It is the place where the impact of the alleged discriminatory conduct is felt that
controls whether the Human Rights Laws apply, not where the decision is made. See Hoffman v.
Parade Publs., 15 N.Y.3d at 290-292, 907 N.Y.S.2d 145, 933 N.E.2d 744; Robles v. Cox and Co.,
Inc., 841 F.Supp.2d at 623-624. This standard applies whether the claim is made under the City or
State Human Rights Laws. Hoffman, 15 N.Y.3d at 289-291, 907 N.Y.S.2d 145, 933 N.E.2d 744;
see also Hardwick v. Auriemma, 116 A.D. 3d 465 (2014) (no retaliation found where director
worked in New York and decisions about her Olympics assignments allegedly took place within
City, impact of alleged discriminatory conduct was felt in London, where director claimed she was
relegated to inferior tasks not commensurate with her usual assignments, and her job in New York
apparently was not affected). In Wahlstrom v. Metro-North Commuter R.R. Co., 89 F.Supp.2d
506, 527-528 (S.D.N.Y.2000), for example, the court refused to apply the NYCHRL to an

employee's claim for sexual harassment based on hostile work environment because the

 

12 ~~ DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.)

 
CaROTMERS DIS ANTE &
FRU DE SHE ROR LEP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 13 of 15

complained-of incidents took place outside of New York City.

Here, Plaintiff's sexual harassment and retaliation claims fail because Plaintiff fails to
allege that any of the alleged conduct after April 12, 2018, occurred in New York. Plaintiff fails to
allege she complained to any Lumenis employee in New York, she fails to allege that the decision
to limit her recruiting was made in New York, and none of the alleged conversations occurred in
New York.

D. Plaintiff Cannot Assert a Sexual Harassment Claim Under the NYSHRL on or After
April 12, 2018 Because the Alleged Conduct was not Severe or Pervasive

It is well settled that “claims brought under New York State’s Human Rights Law are
analytically identical to claims brought under Title VII.” Torres v. Pisano, 116 F.3d 625, 629, n. |
(2d Cir.1997). To prevail on a claim of sexual harassment based on a hostile work environment, a
plaintiff must establish two elements: “ ‘(1) that the workplace was permeated with discriminatory
intimidation that was sufficiently severe or pervasive to alter the conditions of [his or] her work
environment, and (2) that a specific basis exists for imputing the conduct that created the hostile
environment to the employer. Petrosino v. Bell Atl., 385 F.3d 210, 221 (2d Cir. 2004). Notably, as
the United States Supreme Court has observed, Title VII does not establish a “general civility
code” for the American workplace. Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. at 81, 118
S.Ct. 998. Simple teasing, offhand comments, or isolated incidents of offensive conduct (unless
extremely serious) will not support a claim of discriminatory harassment. See id.; Holtz v.
Rockefeller & Co., 258 F.3d 62, 75 (2d Cir.2001). The plaintiff must adduce evidence sufficient to
permit a reasonable jury to conclude that her workplace was “permeated with ‘discriminatory
intimidation, ridicule, and insult,’ that [was] ‘sufficiently severe or pervasive to alter the conditions
of [her] employment.’ “ Harris v. Forklifi Sys., Inc., 510 U.S. at 21, 114 S.Ct. 367 (quoting Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. at 65, 67, 106 S.Ct. 2399); accord Cruz v. Coach Stores, Inc.,

 

13 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

14847771

 
CMBOTITRY DIS WHE &
Ft DINHIRGIR LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 14 of 15

202 F.3d 560, 570 (2d Cir.2000).

As anon-employee, Plaintiff must also establish that the employer knew or should have
known of the harassment but failed to take immediate and appropriate corrective action. Exec. Law
§ 296-d. “[I]n reviewing such cases involving non-employees, the extent of the employer’s control
and any other legal responsibility which the employer may have with respect to the conduct of the
harasser shall be considered.” Id.

Here, Plaintiff cites to two isolated incidents after April 12, 2018 to support her hostile
work environment claim. The first involved text messages exchanged with “an employee that she
recruited [and] that she became acquainted with again at the Lumenis National Sales Meeting” that
she admittedly “ignored.” (Complaint §J 79-89). The second involved alleged comments by Todd
Rosa, another candidate Plaintiff recruited, about “his needs for “sex and blowjobs, as well as the
referring to Plaintiff as his ‘Sunshine.’” (Complaint §{ 69, 90). None of this alleged conduct could
support a hostile work environment claim because Lumenis has no offices in New York. In order
for harassment occurring outside the workplace to support a hostile work environment claim, there
must be a greater connection between the harassment and the work environment. Andersen v.
Rochester City Sch. Dist., 481 F. App’x 628, 630 (2d Cir. 2012) (finding no hostile work
environment claim where the alleged harassment occurred entirely out-of-school and therefore no
reasonable jury could find that such conduct permeated the plaintiff's workplace with
discriminatory intimidation, ridicule and insult.” Jd. Similarly here, Plaintiff fails to allege that
any of the alleged conduct occurred in Lumenis’ offices; instead, she alleged these incidents
occurred solely through text messages and phone calls. Thus, such conduct could not have
“permeated” the workplace with “discriminatory intimidation, ridicule, and insult.”

Plaintiff's hostile work environment claim further fails because the alleged comments

constitute at most, simple teasing, offhand comments, or isolated incidents of offensive conduct.

 

14 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.1

 
CAROLE RS DISANTE &
FALL DESH RGER LLP

 

Case 1:19-cv-00024-AKH Document 26 Filed 06/21/19 Page 15 of 15

Such comments without more cannot support a hostile work environment claim. See Douglass v.
Rochester City Sch. Dist., 522 F. App’x 5, 7-8 (2d Cir. 2013) (finding no hostile work environment
where the plaintiff was addressed discourteously, denied requests for athletic and other equipment,
excluded from meetings, and referred to parts of her anatomy in a demanding fashion); Kassel v.
City of Middletown, 272 F. Supp. 3d 516, 542 (2017) (finding no hostile work environment even
though the plaintiff was subject to rude and unbecoming comments by a colleague); Chavis v. Wal-
Mart Stores, Inc, 265 F. Supp. 3d 391, 401 (finding no hostile work environment even though the
plaintiff was subject to increased review and surveillance, disciplinary coaching, the disclosure of
her accommodation to other store employees, a comment by a manager in front of other employees
that the manager would need to grant Plaintiff an exception to the dress code to continue wearing
skirts, and a comment by another manager describing the plaintiff as “the fuel that feeds the fire”).
IV. CONCLUSION
Based on the foregoing, Lumenis respectfully requests that the Court grant its motion for

judgment on the pleadings in its entirety and dismiss Plaintiffs Complaint with prejudice.

Dated: June 20, 2019 CAROTHERS DISANTE & FREUDENBERGER LLP
Todd R. Wulffson
Ashley A. Halberda
Serafin Tagarao

a
By: _ Serokirn \acavad

Serafin Tagarao
Attorneys for Defendant
LUMENIS, INC.

 

 

15 DEFENDANT'S NOTICE OF MOTION AND
MOTION FOR JUDGMENT ON THE
PLEADINGS PURSUANT TO FRCP 12(c)

1484777.1

 
